 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   GABRIELA B.1 , an Individual,                 Case No.: 2:18-07800 JFW (ADS)

12                       Plaintiff,

13                       v.
                                                   ORDER ACCEPTING REPORT AND
14   ANDREW M.     SAUL2,   Commissioner of        RECOMMENDATION OF UNITED
     Social Security,                              STATES MAGISTRATE JUDGE
15
                         Defendant.
16

17
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the
18
     records and files herein, including the parties’ Joint Submission [Dkt. No. 16], and the
19
     Report and Recommendation of the assigned United States Magistrate Judge dated
20
     November 5, 2019 [Dkt. No. 18]. No objections to the Report and Recommendation
21

22   1 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
23
     Administration and Case Management of the Judicial Conference of the United States.
     2 On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                                -1-
 1   were filed. As such, after thorough analysis and consideration of the Report and

 2   Recommendation, the Court concurs with and accepts the findings, conclusions and

 3   recommendations of the Magistrate Judge.

 4         Accordingly, IT IS HEREBY ORDERED:

 5         1.     The United States Magistrate Judge’s Report and Recommendation, [Dkt.

 6                No. 18], is accepted;

 7         2.     The Administrative Law Judge’s decision is vacated and this case is

8                 remanded on an open record for further proceedings; and

 9         3.     Judgment is to be entered accordingly.

10

11   Dated: December 6, 2019

12

13                                        THE HONORABLE JOHN F. WALTER
                                          United States District Judge
14

15

16

17

18

19

20

21

22

23

24



                                                -2-
